DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 6-35 are pending.
Claims 11-32 are withdrawn.
Claims 1-10 and 33-35 are examined herewith.
Applicant’s election of Group I (claims 6-10) in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (WO 2014/173289) of record.
Guo teaches compounds 3a and 3b and 27, 27a and 27b in S or R and S or R enantiomers (which is the same compound as claimed) (paragraph 0189, compound 96, table III, claims 5 and 8).  Guo discloses that the compound is in liquid dosage forms, such as dispersion, suspensions or solutions, drops (all are amorphous) (paragraph 0124). Guo teaches that a unit capsules (which is a single unit form as claimed in claim 33) can be prepared by filling standard two-piece hard gelatin capsules each with 100 milligrams of compound (paragraph 0134).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Guo (WO 2014/173289) of record as applied to claims 1 and 9 above.
Guo teaches compounds 3a and 3b and 27, 27a and 27b in S or R and S or R enantiomers (which is the same compound as claimed) (paragraph 0189, compound 96, table III, claims 5 and 8).  Guo discloses that the compound is in liquid dosage forms, such as dispersion, suspensions or solutions, drops (all are amorphous) (paragraph 0124). Guo teaches that dosage administered will be dependent on factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired.  In general, a daily dosage of the active ingredient can vary.  Guo teaches that the compound may be administered 10-500 milligrams once or multiple times per day may be effective to obtain the desired results (paragraph 0122).  Guo teaches that a unit capsules (which is a single unit form as claimed) can be prepared by filling standard two-piece hard gelatin capsules each with 100 milligrams of compound (paragraph 0134).
It would have been obvious to one of ordinary skills in the art at the time of filing to optimize the dosage of compound 1.  One would have been motivated to optimized the dosing of compound 1 because it is known in the art that the compounds are administered in a dosage range of 50-500 milligrams, which encompasses claimed dosages, as disclosed by Guao with a reasonable expectation of success absence evidence to the contrary.   Additionally, it is known in the art that dosage administered will be dependent on factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired as taught by Guo. The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process (MPEP 2144.05 (B)). In this case, Guo disclses a dosage range which is within the claimed dosage.  Therefore, it would have been obvious to optimized the dosing of compound 1 in view of Guo with a reasonable expectation of success absence evidence to the contrary.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Guo (WO 2014/173289) of record as applied to claims 1 and 9 above.
Guo teaches compounds 3a and 3b and 27, 27a and 27b in S or R and S or R enantiomers (which is the same compound as claimed) (paragraph 0189, compound 96, table III, claims 5 and 8).  Guo discloses (S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide (paragraph 0622 and 0623) in an suitable single crystal.  
Guo does not specifically disclose that 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form.
It would have been obvious to one of ordinary skills in the art at the time of the filing to formulate 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form.  One would have been motivated to formulate 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form because it is known that S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form.  And S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide is very structurally close to 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. In this case both 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide and S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide are known in the art to effectively treating a disease with undesirable Btk activity, such as chronic lymphocytic lymphoma, non-Hodgkin’s lymphoma, diffuse large B cell lymphoma, mantle cell lymphoma, follicular lymphoma and chronic lymphocytic leukemia. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-8, 10 and 33-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,927117. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘117 patent recite 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide. The difference is that the ‘117 patent recites X-ray powder diffraction pattern.  However, in the instant claim reciting 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form is broad enough to encompass the claims of the ‘117 patent.  Thus, there are significant overlapping scopes of invention.


Claim 6-10 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-68 of copending Application No. 17/858826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form.  The difference is the claiming of properties of the amorphous form. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.

Claim 6-10 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 of copending Application No. 17/858827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form.  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-72 of copending Application No. 17/146855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in crystal form.  The difference between the application is that the ‘855 recites thermo-gravimetric properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.

Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form.  The difference is that the instant claim does not recite mass concentration.  However, the claim is broad enough to encompass any concentration.  Therefore, there are significant overlapping scopes of inventions.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form.  The difference is that the instant claim does not recite inert agents.  However, the claim is broad enough to encompass any inert agent since the instant claims recite the transitional language of “comprising”.  Therefore, there are significant overlapping scopes of inventions.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-10 and 33-35 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627